     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 1 of 20 Page ID #:315




 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                                   SOUTHERN DIVISION

11
                                              Case No. 8:20-cv-01756-JLS-ADS
12
       WILLIAM ALLEN,
13
                                              STIPULATED PROTECTIVE
                   Plaintiff,
14                                            ORDER
                          v.
15                                            [Discovery Document; Referred to
       FRANK KENDALL III, in his official     Magistrate Judge Autumn D. Spaeth]
16     capacity as Secretary, Department of
       the Air Force,
17
                    Defendant.
18

19

20

21

22

23

24


                                              1
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 2 of 20 Page ID #:316




 1     I.    PURPOSES AND LIMITATIONS

 2           A.     Discovery in this action is likely to involve production of confidential,

 3           proprietary, or private information for which special protection from public

 4           disclosure and from use for any purpose other than prosecuting this litigation

 5           may be warranted. Accordingly, the parties hereby stipulate to and petition the

 6           Court to enter the following Stipulated Protective Order. The parties

 7           acknowledge that this Order does not confer blanket protections on all

8            disclosures or responses to discovery and that the protection it affords from

 9           public disclosure and use extends only to the limited information or items that

10           are entitled to confidential treatment under the applicable legal principles. The

11           parties further acknowledge, as set forth in Section XIII(C), below, that this

12           Stipulated Protective Order does not entitle them to file confidential information

13           under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

14           and the standards that will be applied when a party seeks permission from the

15           Court to file material under seal.

16     II.   GOOD CAUSE STATEMENT

17           A.     This action is likely to involve private personal information of Plaintiff

18           and third-party employees of Defendant, as well as third-party patients for

19           which special protection from public disclosure and from use for any purpose

20           other than prosecution of this action is warranted. Such confidential and

21           proprietary materials and information consist of, among other things, medical

22           records, personnel records, and personal information of third-party employees

23           of Defendant, and information otherwise generally unavailable to the public, or

24           which may be privileged or otherwise protected from disclosure under state or


                                                    2
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 3 of 20 Page ID #:317




 1            federal statutes, court rules, case decisions, or common law. Accordingly, to

 2            expedite the flow of information, to facilitate the prompt resolution of disputes

 3            over confidentiality of discovery materials, to adequately protect information the

 4            parties are entitled to keep confidential, to adequately protect against

 5            inadvertent disclosure of privileged information or otherwise protected from

 6            disclosure, to ensure that the parties are permitted reasonable necessary uses of

 7            such material in preparation for and in the conduct of trial, to address their

8             handling at the end of the litigation, and serve the ends of justice, a protective

 9            order for such information is justified in this matter. It is the intent of the

10            parties that information will not be designated as confidential for tactical

11            reasons and that nothing be so designated without a good faith belief that it has

12            been maintained in a confidential, non-public manner, and there is good cause

13            why it should not be part of the public record of this case.

14     III.   DEFINITIONS

15            A.     Action: William Allen v. Frank Kendall III, Case No. 8:20-cv-01756-JLS-

16            ADS.

17            B.     Challenging Party: A Party or Non-Party that challenges the designation

18            of information or items under this Order.

19            C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

20            it is generated, stored or maintained) or tangible things that qualify for

21            protection under Federal Rule of Civil Procedure 26(c), and as specified above in

22            the Good Cause Statement.

23            D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

24            support staff).


                                                      3
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 4 of 20 Page ID #:318




 1          E.     Designating Party: A Party or Non-Party that designates information or

 2          items that it produces in disclosures or in responses to discovery as

 3          “CONFIDENTIAL.”

 4          F.     Disclosure or Discovery Material: All items or information, regardless of

 5          the medium or manner in which it is generated, stored, or maintained

 6          (including, among other things, testimony, transcripts, and tangible things), that

 7          are produced or generated in disclosures or responses to discovery in this

8           matter.

 9          G.     Expert: A person with specialized knowledge or experience in a matter

10          pertinent to the litigation who has been retained by a Party or its counsel to

11          serve as an expert witness or as a consultant in this Action.

12          H.     House Counsel: Attorneys who are employees of a party to this Action.

13          House Counsel does not include Outside Counsel of Record or any other outside

14          counsel.

15          I.     Non-Party: Any natural person, partnership, corporation, association, or

16          other legal entity not named as a Party to this action.

17          J.     Outside Counsel of Record: Attorneys who are not employees of a party

18          to this Action but are retained to represent or advise a party to this Action and

19          have appeared in this Action on behalf of that party or are affiliated with a law

20          firm which has appeared on behalf of that party, and includes support staff.

21          K.     Party: Any party to this Action, including all of its officers, directors,

22          employees, consultants, retained experts, and Outside Counsel of Record (and

23          their support staffs).

24


                                                    4
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 5 of 20 Page ID #:319




 1           L.     Producing Party: A Party or Non-Party that produces Disclosure or

 2           Discovery Material in this Action.

 3           M.     Professional Vendors: Persons or entities that provide litigation support

 4           services (e.g., photocopying, videotaping, translating, preparing exhibits or

 5           demonstrations, and organizing, storing, or retrieving data in any form or

 6           medium) and their employees and subcontractors.

 7           N.     Protected Material: Any Disclosure or Discovery Material that is

8            designated as “CONFIDENTIAL.”

 9           O.     Receiving Party: A Party that receives Disclosure or Discovery Material

10           from a Producing Party.

11     IV.   SCOPE

12           A.     The protections conferred by this Stipulation and Order cover not only

13           Protected Material (as defined above), but also (1) any information copied or

14           extracted from Protected Material; (2) all copies, excerpts, summaries, or

15           compilations of Protected Material; and (3) any testimony, conversations, or

16           presentations by Parties or their Counsel that might reveal Protected Material.

17           B.     Any use of Protected Material at trial shall be governed by the orders of

18           the trial judge. This Order does not govern the use of Protected Material at trial.

19     V.    DURATION

20           A.     Once a case proceeds to trial, all of the information that was designated as

21           confidential or maintained pursuant to this Protective Order becomes public and

22           will be presumptively available to all members of the public, including the press,

23           unless compelling reasons supported by specific factual findings to proceed

24           otherwise are made to the trial judge in advance of the trial. See Kamakana v.


                                                    5
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 6 of 20 Page ID #:320




 1           City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)

 2           (distinguishing “good cause” showing for sealing documents produced in

 3           discovery from “compelling reasons” standard when merits-related documents

 4           are part of court record). Accordingly, the terms of this Protective Order do not

 5           extend beyond the commencement of the trial.

 6     VI.   DESIGNATING PROTECTED MATERIAL

 7           A.    Exercise of Restraint and Care in Designating Material for Protection

8                  1.     Each Party or Non-Party that designates information or items for

 9                 protection under this Order must take care to limit any such designation

10                 to specific material that qualifies under the appropriate standards. The

11                 Designating Party must designate for protection only those parts of

12                 material, documents, items, or oral or written communications that

13                 qualify so that other portions of the material, documents, items, or

14                 communications for which protection is not warranted are not swept

15                 unjustifiably within the ambit of this Order.

16                 2.     Mass, indiscriminate, or routinized designations are prohibited.

17                 Designations that are shown to be clearly unjustified or that have been

18                 made for an improper purpose (e.g., to unnecessarily encumber the case

19                 development process or to impose unnecessary expenses and burdens on

20                 other parties) may expose the Designating Party to sanctions.

21                 3.     If it comes to a Designating Party’s attention that information or

22                 items that it designated for protection do not qualify for protection, that

23                 Designating Party must promptly notify all other Parties that it is

24                 withdrawing the inapplicable designation.


                                                   6
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 7 of 20 Page ID #:321




 1          B.    Manner and Timing of Designations

 2                1.    Except as otherwise provided in this Order (see, e.g., Section

 3                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

 4                Discovery Material that qualifies for protection under this Order must be

 5                clearly so designated before the material is disclosed or produced.

 6                2.    Designation in conformity with this Order requires the following:

 7                      a.     For information in documentary form (e.g., paper or

8                       electronic documents, but excluding transcripts of depositions or

 9                      other pretrial or trial proceedings), that the Producing Party affix

10                      at a minimum, the legend “CONFIDENTIAL” (hereinafter

11                      “CONFIDENTIAL legend”), to each page that contains protected

12                      material. If only a portion or portions of the material on a page

13                      qualifies for protection, the Producing Party also must clearly

14                      identify the protected portion(s) (e.g., by making appropriate

15                      markings in the margins). As stated in the parties’ joint Rule 26(f)

16                      Report (ECF No. 22), the parties agree that each electronically

17                      stored document shall be produced as a separate, Bates-stamped

18                      PDF. The parties agree that electronic documents may be

19                      produced in native format in cases where conversion to PDF is not

20                      practicable (e.g., Excel files). To the extent any documents are

21                      produced in native electronic format, such documents will not have

22                      a physical legend. Any documents produced in native electronic

23                      format that are designated “CONFIDENTIAL” shall be prepended

24                      with “CONFIDENTIAL” and the Bates number or Bates range in


                                                 7
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 8 of 20 Page ID #:322




 1                      the filename. In the event the Receiving Party prints any native

 2                      electronic document or file designated “CONFIDENTIAL,” it shall

 3                      be the responsibility of the Receiving Party to affix the appropriate

 4                      “CONFIDENTIAL” legend and Bates stamp to the printed

 5                      document or file before disclosing to persons authorized under this

 6                      Order.

 7                      b.       A Party or Non-Party that makes original documents

8                       available for inspection need not designate them for protection

 9                      until after the inspecting Party has indicated which documents it

10                      would like copied and produced. During the inspection and before

11                      the designation, all of the material made available for inspection

12                      shall be deemed “CONFIDENTIAL.” After the inspecting Party has

13                      identified the documents it wants copied and produced, the

14                      Producing Party must determine which documents, or portions

15                      thereof, qualify for protection under this Order. Then, before

16                      producing the specified documents, the Producing Party must affix

17                      the “CONFIDENTIAL legend” to each page that contains Protected

18                      Material. If only a portion or portions of the material on a page

19                      qualifies for protection, the Producing Party also must clearly

20                      identify the protected portion(s) (e.g., by making appropriate

21                      markings in the margins).

22                      c.       For testimony given in depositions, that the Designating

23                      Party identify the Disclosure or Discovery Material on the record,

24                      before the close of the deposition all protected testimony.


                                                  8
     Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 9 of 20 Page ID #:323




 1                           d.     For information produced in form other than document and

 2                           for any other tangible items, that the Producing Party affix in a

 3                           prominent place on the exterior of the container or containers in

 4                           which the information is stored the legend “CONFIDENTIAL.” If

 5                           only a portion or portions of the information warrants protection,

 6                           the Producing Party, to the extent practicable, shall identify the

 7                           protected portion(s).

8             C.    Inadvertent Failure to Designate

 9                  1.       If timely corrected, an inadvertent failure to designate qualified

10                  information or items does not, standing alone, waive the Designating

11                  Party’s right to secure protection under this Order for such material.

12                  Upon timely correction of a designation, the Receiving Party must make

13                  reasonable efforts to assure that the material is treated in accordance with

14                  the provisions of this Order.

15     VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

16            A.    Timing of Challenges

17                  1.       Any party or Non-Party may challenge a designation of

18                  confidentiality at any time that is consistent with the Court’s Scheduling

19                  Order.

20            B.    Meet and Confer

21                  1.       The Challenging Party shall initiate the dispute resolution process

22                  under Local Rule 37.1 et seq.

23            C.    The burden of persuasion in any such challenge proceeding shall be on

24            the Designating Party. Frivolous challenges, and those made for an improper


                                                      9
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 10 of 20 Page ID #:324




 1       purpose (e.g., to harass or impose unnecessary expenses and burdens on other

 2       parties) may expose the Challenging Party to sanctions. Unless the Designating

 3       Party has waived or withdrawn the confidentiality designation, all parties shall

 4       continue to afford the material in question the level of protection to which it is

 5       entitled under the Producing Party’s designation until the Court rules on the

 6       challenge.

 7   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

8        A.     Basic Principles

 9              1.     A Receiving Party may use Protected Material that is disclosed or

10              produced by another Party or by a Non-Party in connection with this

11              Action only for prosecuting, defending, or attempting to settle this Action.

12              Such Protected Material may be disclosed only to the categories of

13              persons and under the conditions described in this Order. When the

14              Action has been terminated, a Receiving Party must comply with the

15              provisions of Section XIV below.

16              2.     Protected Material must be stored and maintained by a Receiving

17              Party at a location and in a secure manner that ensures that access is

18              limited to the persons authorized under this Order.

19       B.     Disclosure of “CONFIDENTIAL” Information or Items

20              1.     Unless otherwise ordered by the Court or permitted in writing by

21              the Designating Party, a Receiving Party may disclose any information or

22              item designated “CONFIDENTIAL” only to:

23                     a.     The Receiving Party’s Outside Counsel of Record in this

24                     Action, as well as employees of said Outside Counsel of Record to


                                                10
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 11 of 20 Page ID #:325




 1                   whom it is reasonably necessary to disclose the information for this

 2                   Action;

 3                   b.     The officers, directors, and employees (including House

 4                   Counsel) of the Receiving Party to whom disclosure is reasonably

 5                   necessary for this Action;

 6                   c.     Experts (as defined in this Order) of the Receiving Party to

 7                   whom disclosure is reasonably necessary for this Action and who

8                    have signed the “Acknowledgment and Agreement to Be Bound”

 9                   (Exhibit A);

10                   d.     The Court and its personnel;

11                   e.     Court reporters and their staff;

12                   f.     Professional jury or trial consultants, mock jurors, and

13                   Professional Vendors to whom disclosure is reasonably necessary

14                   or this Action and who have signed the “Acknowledgment and

15                   Agreement to be Bound” attached as Exhibit A hereto;

16                   g.     The author or recipient of a document containing the

17                   information or a custodian or other person who otherwise

18                   possessed or knew the information;

19                   h.     During their depositions, witnesses, and attorneys for

20                   witnesses, in the Action to whom disclosure is reasonably

21                   necessary provided: (i) the deposing party requests that the

22                   witness sign the “Acknowledgment and Agreement to Be Bound;”

23                   and (ii) they will not be permitted to keep any confidential

24                   information unless they sign the “Acknowledgment and Agreement


                                             11
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 12 of 20 Page ID #:326




 1                      to Be Bound,” unless otherwise agreed by the Designating Party or

 2                      ordered by the Court. Pages of transcribed deposition testimony or

 3                      exhibits to depositions that reveal Protected Material may be

 4                      separately bound by the court reporter and may not be disclosed to

 5                      anyone except as permitted under this Stipulated Protective Order;

 6                      and

 7                      i.     Any mediator or settlement officer, and their supporting

8                       personnel, mutually agreed upon by any of the parties engaged in

 9                      settlement discussions.

10   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

11         IN OTHER LITIGATION

12         A.    If a Party is served with a subpoena or a court order issued in other

13         litigation that compels disclosure of any information or items designated in this

14         Action as “CONFIDENTIAL,” that Party must:

15               1.     Promptly notify in writing the Designating Party. Such notification

16               shall include a copy of the subpoena or court order;

17               2.     Promptly notify in writing the party who caused the subpoena or

18               order to issue in the other litigation that some or all of the material

19               covered by the subpoena or order is subject to this Protective Order. Such

20               notification shall include a copy of this Stipulated Protective Order; and

21               3.     Cooperate with respect to all reasonable procedures sought to be

22               pursued by the Designating Party whose Protected Material may be

23               affected.

24


                                                  12
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 13 of 20 Page ID #:327




 1        B.    If the Designating Party timely seeks a protective order, the Party served

 2        with the subpoena or court order shall not produce any information designated

 3        in this action as “CONFIDENTIAL” before a determination by the Court from

 4        which the subpoena or order issued, unless the Party has obtained the

 5        Designating Party’s permission. The Designating Party shall bear the burden

 6        and expense of seeking protection in that court of its confidential material and

 7        nothing in these provisions should be construed as authorizing or encouraging a

8         Receiving Party in this Action to disobey a lawful directive from another court.

 9   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

10        PRODUCED IN THIS LITIGATION

11        A.    The terms of this Order are applicable to information produced by a Non-

12        Party in this Action and designated as “CONFIDENTIAL.” Such information

13        produced by Non-Parties in connection with this litigation is protected by the

14        remedies and relief provided by this Order. Nothing in these provisions should

15        be construed as prohibiting a Non-Party from seeking additional protections.

16        B.    In the event that a Party is required, by a valid discovery request, to

17        produce a Non-Party’s confidential information in its possession, and the Party

18        is subject to an agreement with the Non-Party not to produce the Non-Party’s

19        confidential information, then the Party shall:

20              1.     Promptly notify in writing the Requesting Party and the Non-Party

21              that some or all of the information requested is subject to a

22              confidentiality agreement with a Non-Party;

23

24


                                                13
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 14 of 20 Page ID #:328




 1                2.     Promptly provide the Non-Party with a copy of the Stipulated

 2                Protective Order in this Action, the relevant discovery request(s), and a

 3                reasonably specific description of the information requested; and

 4                3.     Make the information requested available for inspection by the

 5                Non-Party, if requested.

 6         C.     If the Non-Party fails to seek a protective order from this court within 14

 7         days of receiving the notice and accompanying information, the Receiving Party

8          may produce the Non-Party’s confidential information responsive to the

 9         discovery request. If the Non-Party timely seeks a protective order, the

10         Receiving Party shall not produce any information in its possession or control

11         that is subject to the confidentiality agreement with the Non-Party before a

12         determination by the court. Absent a court order to the contrary, the Non-Party

13         shall bear the burden and expense of seeking protection in this court of its

14         Protected Material.

15   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

17         disclosed Protected Material to any person or in any circumstance not

18         authorized under this Stipulated Protective Order, the Receiving Party must

19         immediately (1) notify in writing the Designating Party of the unauthorized

20         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

21         Protected Material, (3) inform the person or persons to whom unauthorized

22         disclosures were made of all the terms of this Order, and (4) request such person

23         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

24         attached hereto as Exhibit A.


                                                  14
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 15 of 20 Page ID #:329




 1   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 2       PROTECTED MATERIAL

 3
         A.     Non-Waiver of Privilege. As stated in the parties’ joint Rule 26(f) report
 4       (ECF No. 22), the parties agree that they do not intend to disclose information
 5       subject to a claim of attorney-client privilege, attorney work product protection,

 6       protection from production or disclosure under the Health Insurance and

 7       Portability Act (“HIPAA”) (including “Protected Health Information” as that

         term is defined in 45 C.F.R. § 160.103) or the Federal Privacy Act of 1974, 5
8
         U.S.C. § 552a, or any other privilege, immunity or protection from production or
 9
         disclosure (“Privileged Information”). Nevertheless, if a Producing Party
10
         discloses Privileged Information, such disclosure (as distinct from use) shall be
11
         deemed inadvertent without need of further showing under Federal Rule of
12       Evidence 502(b) and shall not constitute or be deemed a waiver or forfeiture of

13       the privilege or protection from discovery in this case or in any other federal or

14       state proceeding by that party (the “Disclosing Party”). This Section shall be

         interpreted to provide the maximum protection allowed by Federal Rule of
15
         Evidence 502(d).
16
         B.     Notice of Production of Privileged Information. If a Party or non-Party
17
         discovers that it has produced Privileged Information, it shall promptly notify
18
         the Receiving Party of the production in writing and may demand that the
19       Receiving Party return or destroy the Privileged Information. In the event that a
20       Receiving Party receives information that it believes is subject to a good faith

21       claim of privilege by the Designating Party, the Receiving Party shall

22       immediately refrain from examining the information and shall promptly notify

         the Designating Party in writing that the Receiving Party possesses potentially
23
         Privileged Information. The Designating Party shall have seven (7) days to
24


                                               15
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 16 of 20 Page ID #:330




 1
           assert privilege over the identified information. If the Designating Party does
 2         not assert a claim of privilege within the 7-day period, the information in
 3         question shall be deemed non-privileged.

 4         C.      Recall of Privileged Information. If the Designating Party has notified

 5         the Receiving Party that it is claiming privilege over previously produced

           documents, or has confirmed it is claiming privilege over a production called to
 6
           its attention by the Receiving Party, the Receiving Party shall within seven (7)
 7
           days of receiving such notification or confirmation: (1) destroy, delete, or return
8
           to the Designating Party all copies or versions of the produced Privileged
 9
           Information requested to be returned or destroyed; (2) delete from its work
10         product or other materials any quoted or paraphrased portions of the produced

11         Privileged Information; (3) ensure that produced Privileged Information is not

12         disclosed in any manner to any Party or non-Party; and (4) confirm by way of

           letter to the Designating Party that all copies or versions of the produced
13
           Privileged Information have been destroyed, deleted, or returned. Within
14
           fourteen (14) days of the notification that such Privileged Information has been
15
           destroyed, deleted, or returned (“Clawed-Back Information”), the Disclosing
16
           Party shall produce a privilege log with respect to the Clawed-Back Information.
17         Within fourteen (14) days after receiving the Disclosing Party’s privilege log with
18         respect to such Clawed-Back Information, a receiving party may notify the

19         Disclosing Party in writing an objection to a claim of privilege or protection from

20         disclosure with respect to the Clawed-Back Information by initiating the dispute

           resolution process under Local Rule 37-1 et seq.
21
     XIII. MISCELLANEOUS
22
           A.     Right to Further Relief
23
                  1.     Nothing in this Order abridges the right of any person to seek its
24
                  modification by the Court in the future.


                                                 16
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 17 of 20 Page ID #:331




 1       B.     Right to Assert Other Objections

 2              1.       By stipulating to the entry of this Protective Order, no Party waives

 3              any right it otherwise would have to object to disclosing or producing any

 4              information or item on any ground not addressed in this Stipulated

 5              Protective Order. Similarly, no Party waives any right to object on any

 6              ground to use in evidence of any of the material covered by this Protective

 7              Order.

8        C.     Filing Protected Material

 9              1.       A Party that seeks to file under seal any Protected Material must

10              comply with Civil Local Rule 79-5. Protected Material may only be filed

11              under seal pursuant to a court order authorizing the sealing of the specific

12              Protected Material at issue. If a Party's request to file Protected Material

13              under seal is denied by the Court, then the Receiving Party may file the

14              information in the public record unless otherwise instructed by the Court.

15

16

17   XIV. FINAL DISPOSITION

18       A.     After the final disposition of this Action, as defined in Section V, within

19       sixty (60) days of a written request by the Designating Party, each Receiving

20       Party must return all Protected Material to the Producing Party or destroy such

21       material. As used in this subdivision, “all Protected Material” includes all copies,

22       abstracts, compilations, summaries, and any other format reproducing or

23       capturing any of the Protected Material. Whether the Protected Material is

24       returned or destroyed, the Receiving Party must submit a written certification to


                                                 17
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 18 of 20 Page ID #:332




 1         the Producing Party (and, if not the same person or entity, to the Designating

 2         Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

 3         all the Protected Material that was returned or destroyed and (2) affirms that the

 4         Receiving Party has not retained any copies, abstracts, compilations, summaries

 5         or any other format reproducing or capturing any of the Protected Material.

 6         Notwithstanding this provision, Counsel are entitled to retain an archival copy of

 7         all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

8          memoranda, correspondence, deposition and trial exhibits, expert reports,

 9         attorney work product, and consultant and expert work product, even if such

10         materials contain Protected Material. Any such archival copies that contain or

11         constitute Protected Material remain subject to this Protective Order as set forth

12         in Section V.

13         B.     Any violation of this Order may be punished by any and all appropriate

14         measures including, without limitation, contempt proceedings and/or monetary

15         sanctions.

16

17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

18

19   Dated: September 13, 2021

                                              /s/ Omar G. Qureshi
20
                                              Omar G. Qureshi (Cal. Bar No. 323493)
                                              Brian M. Adesman (Cal. Bar No. 312663)
21
                                              QURESHI LAW
                                              1625 W. Olympic Boulevard, Suite 500
22
                                              Los Angeles, California 90015
                                              Telephone: (213) 315-5442
23
                                              Facsimile: (213) 277-8989
                                              E-mail: omar@qureshi.law
24


                                                 18
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 19 of 20 Page ID #:333




 1
                                      Attorney for Plaintiff William Allen
 2

 3                                    /s/ Matthew J. Smock
                                      Matthew J. Smock (Cal. Bar No. 293542)
 4                                    US ATTORNEY’S OFFICE
                                      Federal Building, Suite 7516
 5                                    300 North Los Angeles Street
                                      Los Angeles, California 90012
 6                                    Telephone: (213) 894-0397
                                      Facsimile: (213) 894-7819
 7                                    E-mail: Matthew.Smock@usdoj.gov
8                                     Attorney for Defendant Frank Kendall III
 9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10

11   Dated: September 16, 2021             /s/ Autumn D. Spaeth
                                      HONORABLE AUTUMN D. SPAETH
12                                    United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24


                                         19
 Case 8:20-cv-01756-JLS-ADS Document 39 Filed 09/16/21 Page 20 of 20 Page ID #:334




 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issued

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of William Allen v. Frank Kendall III, Case No. 8:20-cv-01756-JLS-ADS. I

8    agree to comply with and to be bound by all the terms of this Stipulated Protective

 9   Order and I understand and acknowledge that failure to so comply could expose me to

10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not

11   disclose in any manner any information or item that is subject to this Stipulated

12   Protective Order to any person or entity except in strict compliance with the provisions

13   of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                    [print or

18   type full name] of                                  [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    20
